BUSSEY, Presiding Judge.
Gerald Wayne Moore, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County, Oklahoma, to the offense of Robbery in the First Degree, and received a ten (10) year suspended sentence on November 3, 1969; said suspended sentence was ordered revoked on March 18, 1971, and from said Order of Revocation, a timely appeal has been perfected to this Court.
At the Revocation Hearing, Coy Sharpe, probation officer, testified that he had supervision of the probation of the defendant. On November 15, 1969, he undertook to locate the defendant at 1101 West Park Place in Oklahoma City, the address provided by the defendant. The residents there had never known or seen defendant. The defendant submitted one written report, December 2, 1969, giving the address of 1101 West Park Place, and a second report February 3, 1970, with no address. No other reports were received. Sharpe told of attempts to locate the defendant through his parents and employer.
The defendant testified that he lived at 1101 West Park Place prior to his arrest. The defendant mailed in four reports, the last one in February of 1970. The defendant was arrested in Watonga, where he was staying with some people named Black. The defendant testified that he ran out of forms to make the probation reports on and then failed to make contact with the probation officer, because he was afraid.
One of the court-imposed conditions of the defendant’s suspended sentence was that he make monthly reports to the Department of Corrections. The defendant admittedly failed to do so for a period in excess of one year.
We are of the opinion that the defendant’s failure to report was ample basis for revoking his suspended sentence, and that it meets the requirements in In re Collyar, Okl.Cr., 476 P.2d 354.
The Order revoking the suspended sen tence is accordingly affirmed.
NIX, J., concurs.
BRETT, J., concurs in results.